Case 4:19-cv-03742 Document 21 Filed on 07/07/20 in TXSD Page 1 of 5
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 07, 2020
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        TIMOTHY ODOM,                 §    CIVIL ACTION NO.
                 Plaintiff,           §    4:19-cv-03742
                                      §
                vs.                   §
                                      §
        OCWEN LOAN                    §
        SERVICING, LLC, et al.,       §
                       Defendants. §
                                      §    JUDGE CHARLES ESKRIDGE
        TIFFANY ASTON, as             §
        trustee for THE POLO          §
        MEADOW TRUST                  §
                Intervenor Plaintiff, §
                                      §
                vs.                   §
                                      §
        OCWEN LOAN                    §
        SERVICING, LLC, et al.,       §
             Intervenor Defendants §


                MEMORANDUM AND ORDER ON REMAND

            The motion by Intervenor Plaintiff Tiffany Aston, as Trustee
       for the Polo Meadow Trust, to remand this action to state court
       is granted. Dkt 12.
                1. Background
            This dispute arises from claims of ownership of real property
       located at 18427 Polo Meadow Drive in Humble, Texas. These
       competing interests are a purchase money lien asserted by
       successors to the original holder versus a special warranty deed
       procured after judicial foreclosure pursuant to an assessment lien.
       Dkts 1, 2.
Case 4:19-cv-03742 Document 21 Filed on 07/07/20 in TXSD Page 2 of 5




            Plaintiff Timothy Odom originally filed this action in the
       113th District Court of Harris County, Texas in February 2017.
       Dkt 1-4 at 11. He asserted seven causes of action against
       Defendants Ocwen Loan Servicing LLC and Mortgage
       Electronic Registration Systems Inc. These are for declaratory
       judgment of lack of standing to foreclose, quiet title, violation of
       section 12.002 of the Texas Civil Practice and Remedies Code,
       negligence per se, gross negligence, fraud, and common law
       request for an accounting.
            Odom filed a “First Supplement” to his petition in May 2019.
       Dkt 1-4 at 3. By this he added two further causes of action for
       declaratory relief under the statute of limitations and to quiet title
       under the statute of limitations.
            Polo Meadow Trust filed an original petition in intervention
       in September 2019. Dkt 1-4 at 119. It asserted three cause of
       action—declaratory relief for violation of the statute of
       limitations to foreclose, quiet title, and equitable right of
       redemption. Odom immediately nonsuited all of his claims
       without prejudice that same day. Id at 150.
            Defendants at that point removed the case to federal court.
       Dkt 1. Polo Meadow Trust in turn moved to remand. Dkt 12.
                2. Legal Standard
            A defendant generally may remove an action from state to
       federal court by filing a notice of removal within thirty days of
       receipt of a plaintiff’s initial pleading. 28 USC § 1446(b). A district
       court must remand the case to state court if “at any time before
       final judgment it appears that the district court lacks subject
       matter jurisdiction.” 28 USC § 1447(c). The removing party bears
       the burden of showing that subject-matter jurisdiction exists and
       that the removal procedure was properly followed. Manguno v
       Prudential Property & Casualty Insurance Co, 276 F3d 720, 723
       (5th Cir 2002). Ambiguities as to whether removal jurisdiction is
       proper must be “construed against removal because the removal
       statute should be strictly construed in favor of remand.” Ibid,
       citing Acuna v Brown & Root Inc, 200 F3d 335, 339 (5th Cir 2000).
            The revival exception is a judicially created procedural means by
       which the clock starts anew and permits another thirty days for
       removal. The Fifth Circuit in Johnson v Heublein Inc summarized



                                         2
Case 4:19-cv-03742 Document 21 Filed on 07/07/20 in TXSD Page 3 of 5




       the exception this way: “The revival exception provides that a
       lapsed right to remove an initially removable case within thirty
       days is restored when the complaint is amended so substantially
       as to alter the character of the action and constitute essentially a
       new lawsuit.” 227 F3d 236, 241 (5th Cir 2000). The plaintiff there
       had filed an amended complaint that started “a virtually new,
       more complex, and substantial case.” Id at 242. The Fifth Circuit
       recognized it as unfair to prevent a defendant who consented to
       suit in state court from being forced to remain there when an
       “entirely new and different cause of action” is filed against him.
       Ibid, quoting Cliett v Scott, 233 F2d 269, 271 (5th Cir 1956).
                 3. Analysis
            Neither party contests that this case was initially removable
       on diversity jurisdiction grounds. See Dkt 12 at 4; Dkt 1 at ¶ 6.
       But Defendants had only thirty days to do so from when they
       received the original complaint in March 2017. That time ran out
       well before the date they actually did so in September 2019.
            Defendants contend that the petition in intervention was
       “essentially a new lawsuit.” Dkt 1 at ¶ 6. They rely on the revival
       exception to support their late-filed removal. But the courts of
       this circuit have consistently held that “an amendment does not
       revive a right to remove when the lawsuit remains essentially the
       same as earlier pleaded and the amendment does not alter the
       essential character of the action.” STF No 1001 LP v Wright, 2012
       WL 5384178, *3 (SD Tex) (collecting cases); see also Air Starter
       Components, Inc v Molina, 442 F Supp 2d 374, 382–83 (SD Tex
       2006) (also collecting cases). The inquiry is whether “the nature
       of the suit is substantially transformed by the amendments,” for
       only in those circumstances does the revival exception apply.
       STF No 1001, 2012 WL 5384178 at *3.
            Did the petition in intervention substantially transform the
       nature of the suit? No. The facts alleged and the core of the
       lawsuit remain the same—namely, determination of who owns
       the property at 18427 Polo Meadow Drive. And the live petition
       actually simplifies the action. It retains Odom’s causes of action
       for declaratory relief and to quiet title under the statute of
       limitations, while dropping all others. It adds only a single cause
       of action in the alternative, for an equitable right of redemption.




                                        3
Case 4:19-cv-03742 Document 21 Filed on 07/07/20 in TXSD Page 4 of 5




       This hardly alters the essential character of the action. Even if
       that cause of action requires marginally different evidence, that is
       insufficient to invoke the revival exception. See STF No 1001,
       2012 WL 5384178 at *3.
            Defendants rely on Cliett v Scott, 233 F2d 269 (5th Cir 1956),
       as an example of a case where an amended petition produced “an
       entirely new and different lawsuit.” Dkt 13 at 6–7. The original
       complaint by the plaintiff there was to recover damages relating
       to jointly owned property. They did not then contest the
       ownership of that property, and indeed, they premised their claim
       on a previous court ruling establishing joint ownership. Cliett, 233
       F2d at 270–71. Plaintiffs changed their position substantially
       when asserting a claim to sole ownership of the property in an
       amended complaint filed over ten years later. Ibid. That is readily
       distinguishable from the situation at hand. Odom and Polo
       Meadow Trust here did not dramatically reverse their position on
       a fundamental aspect of the suit. Polo Meadow Trust instead
       asserted essentially the same claims based on the same facts.
            Beyond this, “it is well-settled law in this circuit that adding
       new parties and asserting new claims does not trigger the revival
       exception when the amended pleading does not alter the
       character of the lawsuit.” Mora v Bisso Marine Co, Inc, 2014 WL
       12778845, *10 (SD Tex). Defendants cite no cases applying the
       revival exception in the context of a petition in intervention. The
       Court has also searched and found none, but such distinction
       doesn’t appear important to the analysis. The best that
       Defendants can muster is pairing rejection of STF No 1001 as not
       involving an intervening plaintiff with argument that proceedings
       must begin anew against Polo Meadow Trust regardless of which
       court adjudicates the case. Polo Meadow Trust is new in the sense
       of being an additional party, but it is in no way new to the
       pertinent inquiry—who owns the property?
            Defendants as such make no showing that the causes of
       action or the fundamental nature of the case are “so radically
       different as to alter the nature of the entire suit.” STF No 1001,
       2012 WL 5384178, *4. The revival exception does not apply. This
       is particularly so where the controlling standard requires strict




                                        4
Case 4:19-cv-03742 Document 21 Filed on 07/07/20 in TXSD Page 5 of 5




       construction of the removal statute in favor of remand.
       Manguno, 276 F3d at 723.
                4. Conclusion
           This case is REMANDED to the 113th Judicial District Court
       of Harris County, Texas.
           The Clerk of Court is ORDERED to provide a copy of this
       order to the District Clerk for Harris County, Texas.
           SO ORDERED.

           Signed on July 7, 2020 at Houston, Texas.



                                  Hon. Charles Eskridge
                                  United States District Judge




                                     5
